DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 2-2-18. 
Response to the applicant’s arguments
The previous rejection is withdrawn.
Applicant’s arguments and amendments are entered.
A new reference was found based on an updated search.
Applicant’s arguments are now moot in view of the new rejection. 
Allowable Subject Matter
 Claim 14 is allowed

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of European Patent Application Pub. No.: EP2617180B1 that was filed in 2011 to Jacobsen and in view of U.S. Patent Application Pub. No.: US 2019/0113922 to Koyama et al that was filed in 2016.  
    PNG
    media_image1.png
    562
    786
    media_image1.png
    Greyscale

Clark discloses “1.    A remote control system comprising:  (see user interface 103 that can communicate to the base station 102 and that communicates with the drone 105)
Clark discloses “…a moving object comprising:  (this is identified as a drone under 35 USC. Sec. 112f at page 5, lines 1-2) (see drone 105 in figure 1)

    PNG
    media_image2.png
    635
    824
    media_image2.png
    Greyscale

Claim 1 is amended to recite and Clark is silent but Komoya teaches “omnidirectional shooting means; (see paragraph 9, 173 where the drone in FIG. 10 and 11 and device can includes a single omni-directional camera sensor 401 (paragraph 97) to estimate the motion)….changing resolution of the omni directional shooting means (see paragraph 173 where the omni-directional camera can include a high resolution mode or normal mode of operation)….

Clark discloses “….shooting means; and  (this is identified as a camera 21 under 35 USC. Sec. 112f at page 5, lines 1-10) (see FIG. 3 where the unmanned air vehicle has a camera 311)
image quality changing means for changing a resolution of image data taken by the shooting means, (this is identified as an image processing unit 23 that can change a resolution of the image taken by a camera 21 under 35 USC. Sec. 112f at page 5, lines 1-19)(see paragraph 65 where the drone can be controlled to increase the rate of image generation and resolution of the images; as it follows flight path 201, it may do one or more of increase the rate of image generation, slow down the vehicle 105 speed, or temporarily increase the resolution of the images being acquired by the vehicle 105 if it detects an indication of roof damage such as 408, 410, and 412 in FIG. 6 in an acquired image. This may be detected, for example with image processing techniques such as edge detection, thresholding, and the like that can indicate if a roof in an image is smooth with little color change over its surface, indicating an undamaged roof or if it includes sharp edges and varying colors indicating a damaged roof.)
Clark discloses “…controller means by which an operator remotely controls the moving object; and  (this is identified as a wireless or wired controller that can control the moving object under 35 USC. Sec. 112f at page 6, lines 1-15) (see FIG. 2 where the user can have a command interface for controlling the drone using a base station)

    PNG
    media_image3.png
    654
    779
    media_image3.png
    Greyscale
Clark discloses “…display means for cutting out a predetermined range from an image of the image data transmitted from the image quality changing means of the moving object according to a direction in which the operator is facing and displaying an image of the cut-out predetermined range for the operator, (this is identified as a display that can be a head mounted display 51 under 35 USC. Sec. 112f at page 7, lines 1-20) (see paragraph 75 and FIG. 11B where a cut out of an image 1120 to see a trust joint failure of the bridge which is zoomed in on with a rectangular box)
Clark is silent as to but Jacobsen teaches  “…the display means being configured to be attached to the operator operating the controller means, wherein”.  (see headset 100 with a microdisplay 1010 and claims 1-6 and that can communicate with a drone in paragraph 8-16)
Clark discloses “…the image quality changing means increases  a frame rate of the image data taken by the shooting means (see paragraph 65 where the drone can increase the rate of image generation) ….
Claim 1 is amended to recite and Clark is silent but Komoya teaches “…increasing a frame rate of the omni directional shooting means (see paragraph 103 where a 360 degree imaging can be taken with a first fast frame rate of 25, 50, 75, 100 Hz or higher)…image data of the omni directional shooting means increases…” (see paragraph 103 where the image 

Clark discloses “…and lowers the resolution of the image data according to the increase in the frame rate when at least one of following conditions is satisfied: (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof)
a condition that a moving speed of the moving object increases; and (see paragraph 64 where the speed of the flight path of the drone can be adjusted to take more photos by the camera with a varying resolution)
a condition that a setting is changed through the controller means so that the frame rate of the image data taken by the shooting means increases”. (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof);

Claim 1 is amended to recite and Clark is silent but Komoya teaches “…increasing a frame rate of the omni directional shooting means (see paragraph 103 where a 360 degree imaging can be taken with a first fast frame rate of 25, 50, 75, 100 Hz or higher)…image data of the omni directional shooting means increases…” (see paragraph 103 where the image data rate can be changed from 1. Low bandwidth streaming; 2. Low bandwidth compression and 3. High bandwidth recording)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of 

Claim 2 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of European Patent Application Pub. No.: EP2617180B1 that was filed in 2011 to Jacobsen and in further in view of Koyoma and in view of United States Patent Application Pub. No.: US20170184846A1 to Lu and in view of U.S. Patent Application Pub. No.: US20160085076A1 to Hoellwarth that was filed in 2008.  
Clark is silent but Lu teaches “…2.    The remote control system according to Claim 1, wherein
the display means comprises direction detection means for detecting a direction in which the operator is facing,  (see claim 1 where the device has a motion device to detect a head movement of the 
the display means displays the image of the predetermined range included in the image data changed by the image quality changing means for the operator,   (see claim 1 where the device has a motion device to detect a head movement of the user’s head and an eye gaze detection unit to detect an eye gaze of the user and a presentation module to display visual data from a rear camera);
the predetermined range being a range centered on the direction in which the operator is facing detected by the direction detection means, and  (see claim 1 where the device has a motion device to detect a head movement of the user’s head and an eye gaze detection unit to detect an eye gaze of the user and a presentation module to display visual data from a rear camera);

Clark discloses “…the image quality changing means lowers the resolution of the image data taken by the shooting means by defining an area in the predetermined range in the image data” (see 
Clark is silent but Hoellwarth teaches “…centered on the direction in which the operator is facing”  (see paragraph 66 where the display screen can be centered on the front face 204 of the display of the head mounted electronic device which is facing the operator 702 in FIG. 7)
Clark discloses “….detected by the direction detection means as a high image quality area and changing an area outside the predetermined range to a low image quality area having a resolution lower than that of the high image quality area. (See paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof)”. 

    PNG
    media_image4.png
    671
    665
    media_image4.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of Lu since Lu teaches that a head mounted display device can detect 1. An eye gaze of a wearer; see paragraph 22 and also 2. A head movement of the user.  Both of these can be detected at the same time.  Thus, a user can review a first image and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of Hoellwarth since Hoellwarth of APPLE™ teaches that a head mounted display device can center an image on the screen in the center of the wearer’s head mounted display to align the content in front of the wearer.   See abstract and paragraph 70.
Claim 2 is amended to recite and Clark is silent but Komoya teaches “…the omni directional shooting means (see paragraph 103 where a 360 degree imaging can be taken with a first fast frame rate of 25, 50, 75, 100 Hz or higher)…cenetered…” (see paragraph 74, 103 where the image data rate can be changed from 1. Low bandwidth streaming; 2. Low bandwidth compression and 3. High bandwidth recording)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of 

Claim 3 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of European Patent Application Pub. No.: EP2617180B1 that was filed in 2011 to Jacobsen and in further in view of Koyoma and in view of United States Patent Application Pub. No.: US20170184846A1 to Lu and in view of U.S. Patent Application Pub. No.: US20160085076A1 to Hoellwarth that was filed in 2008.  
Clark discloses “3.    The remote control system according to Claim 2, wherein the image quality changing means extends the low image quality area as the frame rate of the image data taken by the shooting means increases”. (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily 
Claim 3 is amended to recite and Clark is silent but Komoya teaches “…the omni directional shooting means (see paragraph 103 where a 360 degree imaging can be taken with a first fast frame rate of 25, 50, 75, 100 Hz or higher)…increasing a frame rate…” (see paragraph 74, 103 where the image data rate can be changed from 1. Low bandwidth streaming; 2. Low bandwidth compression and 3. High bandwidth recording)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of Koyoma since Koyoma teaches that a drone can have an omni-directional camera.  However, the device also can include a stable posture and a stable payload via a weight balancing device. See claims 1-11. This can ensure that the air vehicle is stable to take 360 degree photos during flight using a high recording bandwidth.      See abstract and paragraphs 1-10 and claims 1-11 of Koyoma. 

Claims 4-5 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of European Patent Application Pub. No.: EP2617180B1 that was filed in 2011 to Jacobsen and in further in view of Koyoma and in view of United States Patent Application Pub. No.: US20170184846A1 to Lu and in view of U.S. Patent Application Pub. No.: US20160085076A1 to Hoellwarth that was filed in 2008.  
Clark is silent but Lu teaches “…4.    The remote control system according to Claim 2, wherein the image quality changing means estimates an area in the low image quality area that the operator cannot see based on a moving speed of a head of the operator (see claim 1 where the user’s head movement is detected and a gaze of the user’s eyes is detected and a presentation of the display is provided to the rear camera; see paragraph 21 where if the user moves two degrees then the image is not provided but if the user provides more than 2 degrees the rear image is shown) and sets the estimated area as a non-image area where there is no image”.  (See FIG. 2 where the head is moved back to the center and the video is turned off in block 212 of FIG. 2 as this is an indication n that the user does not want to see the second video feed; see paragraph 18-28) ;

    PNG
    media_image4.png
    671
    665
    media_image4.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of Lu since Lu teaches that a head mounted display device can detect 1. An eye gaze of a wearer; see paragraph 22 and also 2. A head movement of the user.  Both of these can be detected at the same time.  Thus, a user can review a first image and 

Clark discloses “5.    The remote control system according to Claim 2, wherein the image quality changing means gradually lowers the resolution of the low image quality area as a distance from the high image quality area increases” (see paragraph 65-76 where a particular feature that can indicate a problem area such as a rusty bolt 1120 of the truss structure, this can be taken with high definition video however, for more mundane features a low resolution is taken as the drone continues scanning; see claim 20, 42 and paragraph 63 were in FIG. 9 holes in a roof are of a particular interest and a more high resolution image is desired while a clean roof has a low resolution; Furthermore, it can be advantageous to, for example, take in more payload data such as pictures of a big structure, such as a tall building, to ameliorate potential loss of or 
Claims 6-7 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of European Patent Application Pub. No.: EP2617180B1 that was filed in 2011 to Jacobsen and in view of Koyoma.
Clark discloses “6.    The remote control system according to Claim 1, wherein the image data is transmitted from the image quality changing means to the display means wirelessly or through a wire, and(see paragraph 30, 34 and FIG. 2 block 126 that shows a wireless communication from a base station 102 to the drone 105 for control purposes and to receive the images)
an upper limit value for an amount of communication per unit time for transmission of the image data is set for the wireless transmission of the wired transmission”.  (see paragraph 34 where the data rate can be 300 KPS or more for the communication links)
Clark discloses “7.    The remote control system according to Claim 1, wherein the image quality changing means lowers the resolution of the image data taken by the shooting means when the frame rate of the image data taken by the shooting means is higher than a predetermined value.  (See paragraph 65 where the image generation can be increased from a default manner and at a low resolution however if a defect is found then a high periodic resolution is taken to capture the features of the defect (hole in the roof)”. 
Claim 7 is amended to recite and Clark is silent but Komoya teaches “…the omni directional shooting means (see paragraph 103 where a 360 degree imaging can be taken with a first fast frame rate of 25, 50, 75, 100 Hz or higher)…increasing the frame rate..higher than a predetermined value…” (see paragraph 74, 103 where the image data rate can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of Koyoma since Koyoma teaches that a drone can have an omni-directional camera.  However, the device also can include a stable posture and a stable payload via a weight balancing device. See claims 1-11. This can ensure that the air vehicle is stable to take 360 degree photos during flight using a high recording bandwidth.      See abstract and paragraphs 1-10 and claims 1-11 of Koyoma. 

Claim 8 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of European Patent Application Pub. No.: EP2617180B1 that was filed in 2011 to Jacobsen and in view of Koyoma and in view of U.S. Patent No.: 8,255,462 B2 to Kondo that published in 2004 (hereinafter “Kondo”).

Clark is silent but Kondo teaches “8.    The remote control system according to Claim 1, wherein the shooting means is an omnidirectional camera configured to omni-directionally shoot the moving object”.  (See claim 15 and 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of KONDO since KONDO teaches that a drone can include an omni- directional camera to take images from all sides   This allow a fuller video experience and allows a user to pan and zoom and capture more data for a more immersive experience.  See abstract and Claims 15, 41 of Kondo.
Claim 8 is amended to recite and Clark is silent but Komoya teaches “…the omni directional shooting means (see paragraph 103 where a 360 degree imaging can be taken with a first fast frame rate of 25, 50, 75, 100 Hz or higher)…configured to omni-directional shooting…” (see paragraph 74, 103 where the image data rate can be changed in 360 degrees from 1. Low bandwidth streaming; 2. Low bandwidth compression and 3. High bandwidth recording)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of Koyoma since Koyoma teaches that a drone can have an omni-directional camera.  However, the device also can include a stable posture and a stable payload via a weight balancing device. See claims 1-11. This can ensure that the air vehicle is 

Claim 9 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of European Patent Application Pub. No.: EP2617180B1 that was filed in 2011 to Jacobsen and in view of Koyoma and in view of U.S. Patent Application Pub.  No.: US 2016/0198088 A1 to Wang that published in 2016 (hereinafter “Wang”).

Clark is silent but Wang teaches “9.    The remote control system according to Claim 1, wherein the moving object is a submersible apparatus configured to move under water.  (see paragraph 192)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of Wang since Wang teaches that a drone can view images under water for certain applications for review by a controller.  This can provide a drone that can view 

Claim 10 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of European Patent Application Pub. No.: EP2617180B1 that was filed in 2011 to Jacobsen and in view of KOYAMA et al. and in view of U.S. Patent Application Pub.  No.: US 2016/0198088 A1 to Wang that published in 2016 (hereinafter “Wang”) and in view of U.S. Patent No.: 9,147,283 to McVey et al. that was filed in 2011.
Clark is silent but McVey teaches “10.    The remote control system according to Claim 9, wherein the image quality changing means lowers the resolution of the image data taken by the shooting means according to an increase in the frame rate of the image data and decreases an amount of reduction in the resolution according to a depth of the moving object or a degree of transparency of water around the moving object”.  (see col. 7, lines  1-65 and col. 8, lines 5-30 and FIG. 4 and camera 60 and 44 and digital elevation model is provided with each of the layer having a lower resolution that maintains a desired frame rate to render the simulated scene) 

    PNG
    media_image5.png
    610
    735
    media_image5.png
    Greyscale
Clark is silent but McVey teaches “…through water, and  (see col. 1, line 60 to col. 2, line 55; see also FIG 8 where the digital model is rendered using element 80 and 73)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of MCVEY since MCVEY teaches that a number of cameras 73, 80, n can capture underwater 1. The longitude 2. The latitude. 3.  And the elevation of the objects 
Claim 10 is amended to recite and Clark is silent but Komoya teaches “…the omni directional shooting means (see paragraph 103 where a 360 degree imaging can be taken with a first fast frame rate of 25, 50, 75, 100 Hz or higher)…increase in a frame rate…” (see paragraph 74, 103 where the image data rate can be changed from 1. Low bandwidth streaming; 2. Low bandwidth compression and 3. High bandwidth recording)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of Koyoma since Koyoma teaches that a drone can have an omni-directional camera.  However, the device also can include a stable posture and a stable payload via a weight balancing device. See claims 1-11. This can ensure that the air vehicle is stable to take 360 degree photos during flight using a high recording bandwidth.      See abstract and paragraphs 1-10 and claims 1-11 of Koyoma. 

 “11.    The remote control system according to Claim 9, wherein the image data whose resolution has been changed by the image quality changing means is wirelessly transmitted from the image quality changing means to the display means(see paragraph 30, 34 and FIG. 2 block 126 that shows a wireless communication from a base station 102 to the drone 105 for control purposes and to receive the images) …the image quality changing means lowers the resolution of the image data taken by the shooting means according to an increase in the frame rate of the image data and increase an amount of reduction in the resolution” (see paragraph 65) 
Clark is silent but McVey teaches “…according to a distance of wireless transmission in the water”. (see col. 7, lines  1-65 and col. 8, lines 5-30 and FIG. 4 and camera 60 and 44 and digital elevation model is provided with each of the layer having a lower resolution that maintains a desired frame rate to render the simulated scene; see FIG. 8 where the first camera has a first depth 80 and a second camera has a second lower depth at block 73 and where the each layer has a different resolution; The multi-layer DEM 34 may comprise a plurality of DEM entries 41-1-41-N (generally, DEM entries 41), each of which comprises location identifiers that identify a particular location in the environment 32. While for purposes 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of MCVEY since MCVEY teaches that a number of cameras 73, 80, n can capture underwater 1. The longitude 2. The latitude. 3.  And the elevation of the objects underwater.  This can create a digital elevation model of the underwater objects using entries 41a, b, c. See col. 5, line 4 to col. 6, line 65.   Thus, the model can describe a number of objects underwater and their precise location in the environment and provide a mapping of the data which can be overlaid on the display.   See abstract and col., 5, line 5 to col. 7, line 10.
It is well known in the art for two entities to communication using wireless sensor communication using a 2.4 GHZ band and by keeping the wireless transmitters close together for communicating between an underwater entity and a ship as shown in FIG. 8.  See for example,  LLORET, Jamie, Underwater Wireless Sensor Communications in the 2.4 GHz ISM Frequency Band, Sensors (Basel). 2012; 12(4): 4237–4264. Published online 2012 Mar 28. doi: 10.3390/s120404237 (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3355409/)
Claim 11 is amended to recite and Clark is silent but Komoya teaches “…the omni directional shooting means (see paragraph 103 where a 360 degree imaging can be taken with a first fast frame rate of 25, 50, 75, 100 Hz or higher)…increases the frame rate …” (see paragraph 74, 103 where the image data rate can be changed from 1. Low bandwidth streaming; 2. Low bandwidth compression and 3. High bandwidth recording)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of Koyoma since Koyoma teaches that a drone can have an omni-directional camera.  However, the device also can include a stable posture and a stable payload via a weight balancing device. See claims 1-11. This can ensure that the air vehicle is stable to take 360 degree photos during flight using a high recording bandwidth.      See abstract and paragraphs 1-10 and claims 1-11 of Koyoma. 

Claim 12 and claim 13 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.:  2018/0122246 A1 to Clark that was filed in November 23, 2015 (hereinafter “Clark”) and in view of European Patent Application Pub. No.: EP2617180B1 that was filed in 2011 to Jacobsen and in view of KOYAMA.  
    PNG
    media_image1.png
    562
    786
    media_image1.png
    Greyscale

Clark discloses “12.    A communication method for a remote control system, the remote control system comprising: (see user interface 103 that can communicate to the base station 102 and that communicates with the drone 105)
a moving object comprising: (see drone 105 in figure 1) shooting means; (this is identified as a camera 21 under 35 USC. Sec. 112f at page 5, lines 1-10) (see FIG. 3 where the unmanned air vehicle has a camera 311)and image quality changing means for changing a resolution of image data taken by the shooting means; (this is identified as an image processing unit 23 that can change a resolution of the image taken by a camera 21 under 35 USC. Sec. 112f at page 5, lines 1-19)(see paragraph 65 where the drone can be controlled to increase the rate of image generation and resolution of the images; as it follows flight path 201, it may do one or more of increase the rate of image generation, slow down the vehicle 105 speed, or temporarily increase the resolution of the images being acquired by the vehicle 105 if it detects an indication of roof damage such as 408, 410, and 412 in FIG. 6 in an acquired image. This may be detected, for example with image processing techniques such as edge detection, thresholding, and the like that can indicate if a roof in an image is smooth with little color change over its surface, indicating an undamaged roof or if it includes sharp edges and varying colors indicating a damaged roof.)
controller means by which an operator remotely controls the moving object; (this is identified as a wireless or wired controller that can control the moving object under 35 USC. Sec. 112f at page 6, lines 1-15) (see FIG. 2 where the user can have a command interface for controlling the drone using a base station)and display means for cutting out a predetermined range from an image of the image data transmitted from the image quality changing means of the moving object (this is identified as a display that can be a head mounted display 51 under 35 USC. Sec. 112f at page 7, lines 1-20) (see paragraph 75 and FIG. 11B where a cut out of an image 1120 to see a trust joint failure of the bridge which is zoomed in on with a rectangular box)
according to a direction in which the operator is facing and displaying an image of the cut-out predetermined range for the operator, (see paragraph 75 and FIG. 11B where a cut out of an image 1120 to see a trust joint failure of the bridge which is zoomed in on with a rectangular box)
Clark is silent as to but Jacobsen teaches  “… the display means being configured to be attached to the operator operating the controller means, (see headset 100 with a microdisplay 1010 and claims 1-6 and that can communicate with a drone in paragraph 8-16);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Clark with the disclosure of Jeff Jacobsen since Jacobsen teaches that a head mounted display device can communication with a drone. See paragraph 8.  The device can use a frequency hopping pattern to prevent a malicious entity from intercepting this data and for 

Clark discloses “…the communication method comprising:
increasing a frame rate of the image data taken by the shooting means (see paragraph 65 where the drone can increase the rate of image generation) and lowering the resolution of the image data according to the increase in the frame rate when at least one of following conditions is satisfied: (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof)
a condition that a moving speed of the moving object increases; (see paragraph 64 where the speed of the flight path of the and a condition that a setting is changed through the controller means so that the frame rate of the image data taken by the shooting means increases. (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof);
Claim 12 is amended to recite and Clark is silent but Komoya teaches “omnidirectional shooting means; (see paragraph 9, 173 where the drone in FIG. 10 and 11 and device can includes a single omni-directional camera sensor 401 (paragraph 97) to estimate the motion)….changing resolution of the omni directional shooting means (see paragraph 173 where the omni-directional camera can include a high resolution mode or normal mode of operation)….
Claim 12 is amended to recite and Clark is silent but Komoya teaches “…increasing a frame rate of the omni directional shooting means (see paragraph 103 where a 360 degree imaging can be taken with a first fast frame rate of 25, 50, 75, 100 Hz or higher)…image data of the omni directional shooting means increases…” (see paragraph 103 where the image data rate can be changed from 1. Low bandwidth streaming; 2. Low bandwidth compression and 3. High bandwidth recording)
Claim 12 is amended to recite and Clark is silent but Komoya teaches “…increasing a frame rate of the omni directional shooting means (see paragraph 103 where a 360 degree imaging can be taken with a first fast frame rate of 25, 50, 75, 100 Hz or higher)…image data of the omni directional shooting means increases…” (see paragraph 103 where the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of Koyoma since Koyoma teaches that a drone can have an omni-directional camera.  However, the device also can include a stable posture and a stable payload via a weight balancing device. See claims 1-11. This can ensure that the air vehicle is stable to take 360 degree photos during flight using a high recording bandwidth.      See abstract and paragraphs 1-10 and claims 1-11 of Koyoma. 

Clark discloses “13.    A remote control system comprising: (see user interface 103 that can communicate to the base station 102 and that communicates with the drone 105)
a moving object comprising: (see drone 105 in figure 1) a camera; (see FIG. 3 where the unmanned air vehicle has a camera 311) and an image quality changing unit configured to change a resolution of image data taken by the camera; (see paragraph 65 where the drone can be controlled to increase the rate of image generation and resolution of 
a controller by which an operator remotely controls the moving object; (see FIG. 2 where the user can have a command interface for controlling the drone using a base station)and a display configured to cut out a predetermined range from an image of the image data transmitted from the image quality changing unit of the moving object according to a direction in which the operator is facing and displaying an image of the cut-out predetermined range for the operator, (see paragraph 75 and FIG. 11B where a cut out of an image 1120 to see a trust joint failure of the bridge which is zoomed in on with a rectangular box)…”
 “… the display being configured to be attached to the operator operating the controller, wherein  (see headset 100 with a microdisplay 1010 and claims 1-6 and that can communicate with a drone in paragraph 8-16);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Clark with the disclosure of Jeff Jacobsen since Jacobsen teaches that a head mounted display device can communication with a drone. See paragraph 8.  The device can use a frequency hopping pattern to prevent a malicious entity from intercepting this data and for increased security while using a low power device.  Forms of these enhanced headsets incorporating the enhanced Bluetooth and SSFH radio technology are of interest to military, police, fire fighters, first responders and appropriate commercial companies seeking closed or private cellular systems for security, such as public utility companies.  This can provide a highly secure data connection between the head mounted display and the target drone device.    See abstract and paragraphs 1-10 and 11-27 and claims 1-8 of Jacobsen.

“…the image quality changing unit increases a frame rate of the image data taken by the
camera (see paragraph 65 where the drone can increase the rate of image generation) and lowers the resolution of the image data according to the increase in the frame rate when at least one of following conditions is satisfied: (see paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof)

a condition that a moving speed of the moving object increases; (see paragraph 64 where the speed of the flight path of the drone can be adjusted to take more photos by the camera with a varying resolution) and a condition that a setting is changed through the controller so that the frame rate of the image data taken by the camera increases ”. (See paragraph 65 for a period of time the drone can lower the resolution and then increase the resolution temporarily to view an indication of damage on a roof);
Claim 13 is amended to recite and Clark is silent but Komoya teaches “omnidirectional shooting means; (see paragraph 9, 173 where the drone in FIG. 10 and 11 ….changing resolution of the omni directional shooting means (see paragraph 173 where the omni-directional camera can include a high resolution mode or normal mode of operation)….
Claim 13 is amended to recite and Clark is silent but Komoya teaches “…increasing a frame rate of the omni directional shooting means (see paragraph 103 where a 360 degree imaging can be taken with a first fast frame rate of 25, 50, 75, 100 Hz or higher)…image data of the omni directional shooting means increases…” (see paragraph 103 where the image data rate can be changed from 1. Low bandwidth streaming; 2. Low bandwidth compression and 3. High bandwidth recording)
Claim 13 is amended to recite and Clark is silent but Komoya teaches “…increasing a frame rate of the omni directional shooting means (see paragraph 103 where a 360 degree imaging can be taken with a first fast frame rate of 25, 50, 75, 100 Hz or higher)…image data of the omni directional shooting means increases…” (see paragraph 103 where the image data rate can be changed from 1. Low bandwidth streaming; 2. Low bandwidth compression and 3. High bandwidth recording)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the disclosure of Clark with the teachings of Koyoma since Koyoma teaches that a drone can have an omni-directional camera.  However, the device also can include a stable posture and a stable payload via a weight balancing device. See claims 1-11. This can ensure that the air vehicle is 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.